Citation Nr: 9910900	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-45 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
November 1973.

In an April 1998 decision, the Board of Veterans' Appeals 
(Board) found that new and material evidence had been 
received to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1998).  
The Board further noted that the regional office (RO) had 
considered the veteran's claim on a de novo basis.

REMAND

In its April 1998 decision, the Board noted that recently 
received service medical records demonstrated that the 
veteran had been diagnosed as having had an acute 
schizophrenic reaction while in service in July 1973.

The Board further observed that the veteran had subsequently 
been found to have a paranoid personality disorder, which 
preexisted service, by a Medical Board conducted in October 
1973, but that a VA physician had reported a diagnosis of 
manic depressive disorder (bipolar disorder) in 1990.  The 
Board noted that a bipolar disorder and schizophrenia could 
both be considered psychoses under the provisions of 38 
C.F.R. § 4.132 (1996) (effective prior to November 7, 1996).  
It further indicated that psychoses were considered chronic 
diseases for Department of Veterans Affairs (VA) purposes and 
that when a chronic disease was identified in service and the 
same chronic disease was identified at any time thereafter, 
no matter how remote, the condition would be service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).

The Board remanded this matter for additional development, to 
include a VA psychiatric examination, with the examiner being 
requested to provide a definitive diagnosis or diagnoses of 
all psychiatric pathology that were present and to render an 
opinion as to the etiology of any present psychiatric 
disorder and whether it was related to any findings in 
service.  The examiner was requested to refer to the specific 
service medical record entries and post-service medical 
records which he was using as a basis for any opinions 
rendered.  

While the veteran underwent the requested VA examination in 
July 1998, and underwent psychological testing in August 
1998, with an October 1998 follow-up report being issued 
following receipt of the psychological testing, the examiner 
did not provide the requested opinion at the time of any VA 
examination or on any VA follow-up report.  

The United States Court of Appeals for Veterans Claims 
(Court), in the case of Stegall v. West, 11 Vet. App. 268 
(1998), held that a remand was necessary when the RO failed 
to follow the directives contained in a Board remand.

In his March 1999 written argument, the veteran's 
representative noted that the examiner had not provided the 
requested opinions.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric disorder 
since August 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  Thereafter, the RO should request 
that the examiner who performed the July 
1998 VA examination, if available, 
provide the following opinions after a 
thorough review of the file:

What is the etiology of any current 
psychiatric disorder and is it related to 
any findings in service.  The examiner is 
requested to refer to the specific 
service medical record entries and post-
service medical records which he using as 
a basis for his opinion.

If the prior examiner is not available to 
provide the necessary opinion, then the 
RO should arrange for the veteran to be 
scheduled for a VA psychiatric 
examination. The claims folder must be 
made available to the psychiatrist for 
review prior to the examination.  Based 
upon a review of the historical data 
contained in the claims folder, a history 
elicited from the veteran, and current 
examination, to include any psychological 
testing needed to make a complete 
diagnostic evaluation, the examiner 
should provide a definitive diagnosis or 
diagnoses of all psychiatric pathology 
which is present.  Primary personality 
disorders should be fully described and 
classified.  The examiner is specifically 
requested to render an opinion as to the 
etiology of any current psychiatric 
disorder and whether it is related to any 
findings in service.  The examiner should 
refer to the specific service medical 
record entries and post-service medical 
records used as a basis for the opinion 
or otherwise provide the rationale for 
all conclusions reached.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a psychiatric 
disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


